         Case 2:20-cv-00966-NR Document 132 Filed 07/20/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           )   Civil Action
 PRESIDENT, INC.; et al.,                      )
                                               )   No.: 2:20-cv-00966-NR
                Plaintiffs,                    )
                                               )
        v.                                     )   Judge J. Nicholas Ranjan
                                               )
 KATHY BOOCKVAR; et al.,                       )
                                               )
                Defendants.                    )   Electronically Filed

                         NOTICE OF APPEARANCE OF COUNSEL
To:    The Clerk of Court and all parties of record.
       Please take notice that Russell D. Giancola of the firm Porter Wright Morris & Arthur LLP

hereby enters his appearance as counsel of record for all Plaintiffs in this matter. I am admitted

and authorized to practice in the United States District Court for the Western District of

Pennsylvania.


                                                Respectfully submitted,
                                                PORTER WRIGHT MORRIS & ARTHUR LLP
Date: July 20, 2020                       By: /s/ Russell D. Giancola
                                              Ronald L. Hicks, Jr. (PA #49520)
                                              Jeremy A. Mercer (PA #86480)
                                              Russell D. Giancola (PA #200058)
                                              Six PPG Place, Third Floor
                                              Pittsburgh, PA 15222
                                              (412) 235-4500 (Telephone)
                                              (412) 235-4510 (Fax)
                                              rhicks@porterwright.com
                                              jmercer@porterwright.com
                                              rgiancola@porterwright.com
                                                Counsel for Plaintiffs
          Case 2:20-cv-00966-NR Document 132 Filed 07/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Notice of Appearance

of Counsel to be filed this 20th day of July, 2020, via ECF, which system will serve notice of same

on all registered parties by operation of the Court’s electronic filing system, pursuant to the Federal

Rules of Civil Procedure.

                                                  Respectfully submitted,

                                                  PORTER WRIGHT MORRIS & ARTHUR LLP

                                            By: /s/ Russell D. Giancola
                                                Russell D. Giancola (PA #200058)
                                                Six PPG Place, Third Floor
                                                Pittsburgh, PA 15222
                                                (412) 235-4500 (Telephone)
                                                (412) 235-4510 (Fax)
                                                rgiancola@porterwright.com
